DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
	In view of the amendment filed on March 15, 2021, claim 16 has been amended and claims 20-27 have been added. Accordingly, claims 12-27 are pending and under consideration.
	The amendment to claim 16 overcome the objection in the most recent Office action. Therefore, the objection to claim 16 has been withdrawn.
Referring to prior art rejections, Applicant’s arguments Applicant’s arguments with respect to claims 12 and 18-19 have been considered. Examiner notes that the combination of Spiziali and Wheatley fails to disclose the limitation of “the tourniquet tube is configured to be withdrawn from the suture ends following securement of the sutures” as required in claim 12.
The indicated allowability of claims 13 and 15-17 is hereby withdrawn in view of the newly discovered reference to Conklin et al. (US 20150320414).  Rejections based on the newly cited reference follow.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-13, 15-21 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Conklin et al. (US 20150320414) in view of Speziali (US 2008/0188873, which is cited in the IDS filed on December 2, 2020).

Referring to claim 12, Conklin discloses a system for minimally invasively performing heart valve repair (para [0008]. Examiner contends that the device of Conklin is capable of performing an edge to edge heart valve leaflet repair on a beating heart of a patient), comprising: 
a tourniquet tube 220 (Figs. 16C-19 and paragraph [0090]) configured to be advanced towards the heart valve over a plurality of suture pairs 240 (the limitation of “such that the sutures are drawn into a coaptation tension in which the first valve leaflet and the second valve leaflet are in a coapted position, wherein each suture pair includes one of the pair of suture ends of a suture inserted through the first valve leaflet and one of the pair of suture ends of a suture inserted through the second valve leaflet” has been interpreted as functional language. Examiner contends that the tubular member 220 of Conklin is capable of performing this function); and means for securing the sutures with the sutures in the coaptation tension (suture locking device 250 as shown in Figs. 16C-25. Paragraph [0090]), wherein the tourniquet tube is configured to be withdrawn from the suture ends following securement of the sutures (the limitation of “wherein the suture ends are configured to be anchored at a wall of the heart with the sutures in the coaptation tension” has been interpreted as functional language. Examiner contends that the suture locking device 250 of Conklin is capable of performing this function). 
Conklin discloses the invention substantially as claimed except for disclosing a suturing device configured to minimally invasively delivery one or more sutures. However, in the same field of endeavor, which is a system for repairing a defective valve, Spziali discloses using a suturing device to delivery one or more suture having a 

Referring to claim 13, the modified system of Conklin discloses the system of claim 12, wherein further comprising a ligature suture having a suture loop 256 (Fig. 16C and 17A) configured to be advanced along the tourniquet tube and secured around the sutures with the sutures in the coaptation tension (the limitation of “configured to be advanced along the tourniquet tube to the first valve leaflet and the second valve leaflet” has been interpreted as functional language. Examiner contends that the suture locking device 250 of Conklin is capable of performing this function.)
 
Referring to claim 15, the modified system of Conklin discloses the system of claim 13, where the suture loop is configured to be advanced along the tourniquet tube along an interior of the tourniquet tube (Fig. 16C and 17A).
 
Referring to claim 16, the modified system of Conklin discloses the system of claim 12, wherein the tourniquet tube 220 has a clip (suture locking device 250 or the suture locking device as shown in Fig. 4-7. Paragraph [0090]) at a distal end of the 

Referring to claim 18, the modified system of Conklin discloses the system of claim 12, further comprising a plurality of tourniquet tubes 220 including a separate tourniquet tube for each suture pair or a single tourniquet tube configured to be advanced over all suture pairs (Conklin: Figs. 16C-16F). 
 
Referring to claim 19, the modified system of Conklin discloses the system of claim 12, wherein the tourniquet tubes is a single tourniquet tube configured to be advanced over all suture pairs (attention is directed to Figs. 26A-29D, Conklin discloses using a single tube 402 (Fig. 26A-26C) to advance over all suture pairs).
 
Referring to claim 20, the difference between claim 12 and claim 20 lies in the fact that claim 12 further requires “means for securing with the sutures in the coaptation tension”. Thus, the rejection of claim 12 also encompass claim 20.
 
Referring to claim 21, the modified system of Conklin discloses the system of claim 20, wherein further comprising a ligature suture having a suture loop configured to be advanced along the tourniquet tube to the first valve leaflet and the second valve leaflet and secured around the sutures with the sutures in the coaptation tension (please see the rejection of claim 13 above).

Referring to claim 23, the modified system of Conklin discloses the system of claim 21, wherein the suture loop is configured to be advanced along the tourniquet tube along an interior of the tourniquet tube (please see the rejection of claim 15 above)

Referring to claim 24, the modified system of Conklin discloses the system of claim 20, wherein the tourniquet tube has a clip at a distal end of the tourniquet tube configured to be disconnected from a body portion of the tourniquet tube and secured around the sutures (please see the rejection of claim 16 above).

Referring to claim 26, the modified system of Conklin discloses the system of claim 20, further comprising a plurality of tourniquet tubes including a separate tourniquet tube for each suture pair (please see the rejection of claim 18 above).

Referring to claim 27, the modified system of Conklin discloses the system of claim 20, wherein the tourniquet tubes is a single tourniquet tube configured to be advanced over all suture pairs (please see the rejection of claim 19 above.

Allowable Subject Matter
Claims 14 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUAN V NGUYEN/Primary Examiner, Art Unit 3771